OMB APPROVAL OMB Number:3235-0582 Expires:March 31, 2012 Estimated average burden hours per response9.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22015 NCM Capital Investment Trust (Exact name of registrant as specified in charter) 2634 Durham-Chapel Hill Boulevard, Suite 206Durham, NC (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC225 Pictoria Drive, Suite 450Cincinnati, Ohio45246 (Name and address of agent for service) Registrant's telephone number, including area code:(919) 294-2000 Date of fiscal year end: February 28 Date of reporting period:July 1, 2009 - June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)NCM Capital Investment Trust By (Signature and Title)* /s/ Maceo K. Sloan Maceo K. Sloan, President Date July 20, 2010 * Print the name and title of each signing officer under his or her signature. EXHIBIT A INVESTMENT COMPANY REPORT NCM Mid Cap Growth Fund Company Name Ticker Primary Security ID Meeting Date Proposal Proponet Voted YN Vote Instruction Management Recommendation Tidewater Inc. TDW 09-Jul-09 Elect Director M. Jay Allison Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director James C. Day Management Yes Withhold For Tidewater Inc. TDW 09-Jul-09 Elect Director Richard T. Du Moulin Management Yes Withhold For Tidewater Inc. TDW 09-Jul-09 Elect Director J. Wayne Leonard Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Jon C. Madonna Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Joseph H. Netherland Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Richard A. Pattarozzi Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Nicholas Sutton Management Yes Withhold For Tidewater Inc. TDW 09-Jul-09 Elect Director Cindy B. Taylor Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Dean E. Taylor Management Yes For For Tidewater Inc. TDW 09-Jul-09 Elect Director Jack E. Thompson Management Yes Withhold For Tidewater Inc. TDW 09-Jul-09 Approve Omnibus Stock Plan Management Yes For For Tidewater Inc. TDW 09-Jul-09 Ratify Auditors Management Yes For For BE Aerospace, Inc. BEAV 30-Jul-09 Elect Director Charles L. Chadwell Management Yes Withhold For BE Aerospace, Inc. BEAV 30-Jul-09 Elect Director Richard G. Hamermesh Management Yes For For BE Aerospace, Inc. BEAV 30-Jul-09 Elect Director Amin J. Khoury Management Yes For For BE Aerospace, Inc. BEAV 30-Jul-09 Ratify Auditors Management Yes For For BE Aerospace, Inc. BEAV 30-Jul-09 Amend Omnibus Stock Plan Management Yes For For BE Aerospace, Inc. BEAV 30-Jul-09 Implement MacBride Principles Share Holder Yes Against Against BE Aerospace, Inc. BEAV 30-Jul-09 Other Business Management Yes Against For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Frances D. Cook Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Martin C. Faga Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Ronald R. Fogleman Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Douglas L. Maine Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Roman Martinez, IV Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Daniel J. Murphy Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director Mark H. Ronald Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Elect Director William G. Van Dyke Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Ratify Auditors Management Yes For For Alliant Techsystems Inc. ATK 04-Aug-09 Amend Omnibus Stock Plan Management Yes For For Red Hat, Inc. RHT 13-Aug-09 Elect Director Micheline Chau Management Yes Withhold For Red Hat, Inc. RHT 13-Aug-09 Elect Director Marye Anne Fox Management Yes Withhold For Red Hat, Inc. RHT 13-Aug-09 Ratify Auditors Management Yes For For The J. M. Smucker Co. SJM 19-Aug-09 Elect Director Paul J. Dolan Management Yes Against For The J. M. Smucker Co. SJM 19-Aug-09 Elect Director Nancy Lopez Knight Management Yes Against For The J. M. Smucker Co. SJM 19-Aug-09 Elect Director Gary A. Oatey Management Yes Against For The J. M. Smucker Co. SJM 19-Aug-09 Elect Director Alex Shumate Management Yes Against For The J. M. Smucker Co. SJM 19-Aug-09 Elect Director Timothy P. Smucker Management Yes Against For The J. M. Smucker Co. SJM 19-Aug-09 Ratify Auditors Management Yes For For The J. M. Smucker Co. SJM 19-Aug-09 Eliminate Cumulative Voting Management Yes For For The J. M. Smucker Co. SJM 19-Aug-09 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For The J. M. Smucker Co. SJM 19-Aug-09 Approve Board to Amend the Amendment Regulations to the Extent Permitted By Law Management Yes For For Cooper Industries plc CBE G24182118 31-Aug-09 Approve Reincorporation from Bermuda to Ireland through Scheme of Arrangement Management Yes For For Cooper Industries plc CBE G24182118 31-Aug-09 Approve the Creation of Distributable Reserves Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Brian L. Halla Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Steven R. Appleton Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Gary P. Arnold Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Richard J. Danzig Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director John T. Dickson Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Robert J. Frankenberg Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Modesto A. Maidique Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Edward R. McCracken Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Elect Director Roderick C. McGeary Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Ratify Auditors Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Approve Executive Incentive Bonus Plan Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Approve Omnibus Stock Plan Management Yes For For National Semiconductor Corporation NSM 25-Sep-09 Approve Repricing of Options Management Yes For For Global Payments, Inc. GPN 37940X102 30-Sep-09 Elect Director Alex W. Hart Management Yes For For Global Payments, Inc. GPN 37940X102 30-Sep-09 Elect Director William I. Jacobs Management Yes For For Global Payments, Inc. GPN 37940X102 30-Sep-09 Elect Director Alan M. Silberstein Management Yes For For Global Payments, Inc. GPN 37940X102 30-Sep-09 Ratify Auditors Management Yes For For Global Payments, Inc. GPN 37940X102 30-Sep-09 Amend Omnibus Stock Plan Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Daniel J. Warmenhoven Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Donald T. Valentine Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Jeffry R. Allen Management Yes Withhold For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Alan L. Earhart Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Thomas Georgens Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Mark Leslie Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Nicholas G. Moore Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director George T. Shaheen Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Elect Director Robert T. Wall Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Amend Omnibus Stock Plan Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Amend Omnibus Stock Plan Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Amend Qualified Employee Stock Purchase Plan Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Amend Executive Incentive Bonus Plan Management Yes For For NetApp, Inc. NTAP 64110D104 14-Oct-09 Ratify Auditors Management Yes For For Linear Technology Corporation LLTC 04-Nov-09 Elect Director Robert H. Swanson, Jr. Management Yes For For Linear Technology Corporation LLTC 04-Nov-09 Elect Director David S. Lee Management Yes Withhold For Linear Technology Corporation LLTC 04-Nov-09 Elect Director Lothar Maier Management Yes For For Linear Technology Corporation LLTC 04-Nov-09 Elect Director Richard M. Moley Management Yes Withhold For Linear Technology Corporation LLTC 04-Nov-09 Elect Director Thomas S. Volpe Management Yes Withhold For Linear Technology Corporation LLTC 04-Nov-09 Amend Qualified Employee Stock Purchase Plan Management Yes For For Linear Technology Corporation LLTC 04-Nov-09 Approve Executive Incentive Bonus Plan Management Yes For For Linear Technology Corporation LLTC 04-Nov-09 Ratify Auditors Management Yes For For Devry Inc. DV 11-Nov-09 Elect Director Darren R. Huston Management Yes For For Devry Inc. DV 11-Nov-09 Elect Director William T. Keevan Management Yes For For Devry Inc. DV 11-Nov-09 Elect Director Lyle Logan Management Yes For For Devry Inc. DV 11-Nov-09 Elect Director Julia A. McGee Management Yes For For Devry Inc. DV 11-Nov-09 Ratify Auditors Management Yes For For Devry Inc. DV 11-Nov-09 Adopt Policy Prohibiting Medically Unnecessary Veterinary Training Surgeries Share Holder Yes Against Against Western Digital Corporation WDC 11-Nov-09 Elect Director Peter D. Behrendt Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Kathleen A. Cote Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director John F. Coyne Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Henry T. DeNero Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director William L. Kimsey Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Michael D. Lambert Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Matthew E. Massengill Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Roger H. Moore Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Thomas E. Pardun Management Yes For For Western Digital Corporation WDC 11-Nov-09 Elect Director Arif Shakeel Management Yes For For Western Digital Corporation WDC 11-Nov-09 Amend Omnibus Stock Plan Management Yes For For Western Digital Corporation WDC 11-Nov-09 Ratify Auditors Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Daniel Boggan, Jr. Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Richard H. Carmona Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Tully M. Friedman Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director George J. Harad Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Donald R. Knauss Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Robert W. Matschullat Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Gary G. Michael Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Edward A. Mueller Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Jan L. Murley Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Pamela Thomas-Graham Management Yes For For The Clorox Company CLX 18-Nov-09 Elect Director Carolyn M. Ticknor Management Yes For For The Clorox Company CLX 18-Nov-09 Ratify Auditors Management Yes For For The Clorox Company CLX 18-Nov-09 Require Independent Board Chairman Share Holder Yes Against Against Liberty Media Corporation LINTA 53071M609 19-Nov-09 Approve Redemption Proposal Management Yes For For Liberty Media Corporation LINTA 53071M609 19-Nov-09 Approve Spin-Off Agreement Management Yes For For Liberty Media Corporation LINTA 53071M609 19-Nov-09 Approve Merger Agreement Management Yes For For Liberty Media Corporation LINTA 53071M609 19-Nov-09 Approve Contribution Proposal Management Yes For For Liberty Media Corporation LINTA 53071M609 19-Nov-09 Adjourn Meeting Management Yes For For Bally Technologies, Inc BYI 05874B107 02-Dec-09 Elect Director David Robbins Management Yes Withhold For Bally Technologies, Inc BYI 05874B107 02-Dec-09 Amend Omnibus Stock Plan Management Yes Against For Bally Technologies, Inc BYI 05874B107 02-Dec-09 Ratify Auditors Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Steven R. Appleton Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Teruaki Aoki Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director James W. Bagley Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Robert L. Bailey Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Mercedes Johnson Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Lawrence N. Mondry Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Elect Director Robert E. Switz Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Approve Executive Incentive Bonus Plan Management Yes For For Micron Technology, Inc. MU 10-Dec-09 Ratify Auditors Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director David H. Batchelder Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Christopher W. Brody Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director William V. Campbell Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Scott D. Cook Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Diane B. Greene Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Michael R. Hallman Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Edward A. Kangas Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Suzanne Nora Johnson Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Dennis D. Powell Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Stratton D. Sclavos Management Yes For For Intuit Inc. INTU 15-Dec-09 Elect Director Brad D. Smith Management Yes For For Intuit Inc. INTU 15-Dec-09 Ratify Auditors Management Yes For For Intuit Inc. INTU 15-Dec-09 Amend Omnibus Stock Plan Management Yes For For Intuit Inc. INTU 15-Dec-09 Amend Qualified Employee Stock Purchase Plan Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director William C. Crowley Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director Sue E. Gove Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director Earl G. Graves, Jr. Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director Robert R. Grusky Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director J. R. Hyde, III Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director W. Andrew McKenna Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director George R. Mrkonic, Jr. Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director Luis P. Nieto Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director William C. Rhodes, III Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Elect Director Theodore W. Ullyot Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Approve Executive Incentive Bonus Plan Management Yes For For AutoZone, Inc. AZO 16-Dec-09 Ratify Auditors Management Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Elect Director Marshall A. Cohen Management Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Elect Director William H. Hatanaka Management Yes Withhold For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Elect Director J. Peter Ricketts Management Yes Withhold For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Elect Director Allan R. Tessler Management Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Ratify Auditors Management Yes For For TD AMERITRADE Holding Corp. AMTD 87236Y108 25-Feb-10 Amend Omnibus Stock Plan Management Yes For For Agilent Technologies, Inc. A 00846U101 02-Mar-10 Elect Director Paul N. Clark Management Yes For For Agilent Technologies, Inc. A 00846U101 02-Mar-10 Elect Director James G. Cullen Management Yes For For Agilent Technologies, Inc. A 00846U101 02-Mar-10 Ratify Auditors Management Yes For For Agilent Technologies, Inc. A 00846U101 02-Mar-10 Approve Executive Incentive Bonus Plan Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Elect Director Paul V. Haack Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Elect Director R. Bradley Lawrence Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Elect Director Leroy D. Nosbaum Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Elect Director Gary E. Pruitt Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Elect Director John F. Clearman Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Amend Omnibus Stock Plan Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Esterline Technologies Corp. ESL 03-Mar-10 Ratify Auditors Management Yes For For AmerisourceBergen Corp ABC 03073E105 04-Mar-10 Elect Director Richard W. Gochnauer Management Yes For For AmerisourceBergen Corp ABC 03073E105 04-Mar-10 Elect Director Edward E. Hagenlocker Management Yes For For AmerisourceBergen Corp ABC 03073E105 04-Mar-10 Elect Director Henry W. McGee Management Yes For For AmerisourceBergen Corp ABC 03073E105 04-Mar-10 Reduce Supermajority Vote Requirement Management Yes For For AmerisourceBergen Corp ABC 03073E105 04-Mar-10 Ratify Auditors Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Elect Director Philip C. Ackerman Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Elect Director Craig G. Matthews Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Elect Director Richard G. Reiten Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Elect Director David F. Smith Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Ratify Auditors Management Yes For For National Fuel Gas Co. NFG 11-Mar-10 Approve Omnibus Stock Plan Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Edward C. Bernard Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director James T. Brady Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director J. Alfred Broaddus, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Donald B. Hebb, Jr. Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director James A.C. Kennedy Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Brian C. Rogers Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Alfred Sommer, PHD Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Dwight S. Taylor Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Elect Director Anne Marie Whittemore Management Yes For For T. Rowe Price Group, Inc. TROW 74144T108 14-Apr-10 Ratify Auditors Management Yes For For FMC Corporation FMC 27-Apr-10 Elect Director Pierre Brondeau Management Yes For For FMC Corporation FMC 27-Apr-10 Elect Director Dirk A. Kempthorne Management Yes For For FMC Corporation FMC 27-Apr-10 Elect Director Robert C. Pallash Management Yes For For FMC Corporation FMC 27-Apr-10 Elect Director William G. Walter Management Yes For For FMC Corporation FMC 27-Apr-10 Ratify Auditors Management Yes For For Kirby Corporation KEX 27-Apr-10 Elect Director C. Sean Day Management Yes For For Kirby Corporation KEX 27-Apr-10 Elect Director William M. Lamont, Jr. Management Yes For For Kirby Corporation KEX 27-Apr-10 Elect Director C. Berdon Lawrence Management Yes For For Kirby Corporation KEX 27-Apr-10 Amend Omnibus Stock Plan Management Yes For For Kirby Corporation KEX 27-Apr-10 Ratify Auditors Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Jenne K. Britell Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director John W. Conway Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Arnold W. Donald Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director William G. Little Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Hans J. Loliger Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Thomas A. Ralph Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Hugues Du Rouret Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Alan W. Rutherford Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director Jim L. Turner Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Elect Director William S. Urkiel Management Yes For For Crown Holdings, Inc. CCK 28-Apr-10 Ratify Auditors Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Elect Director George F. Adam, Jr. Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Elect Director Raymond V. Dittamore Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Elect Director Arnold J. Levine, Ph.D. Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Elect Director Bradley G. Lorimier Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Elect Director David C. U'Prichard, Ph.D. Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Ratify Auditors Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Eliminate Supermajority Vote Requirement Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Adopt Majority Voting for Uncontested Election of Directors Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Eliminate Supermajority Vote Requirement Management Yes For For Life Technologies Corporation LIFE 53217V109 29-Apr-10 Approve Executive Incentive Bonus Plan Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director John P. Daane Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director Robert J. Finocchio, Jr. Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director Kevin McGarity Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director T. Michael Nevens Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director Krish A. Prabhu Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director John Shoemaker Management Yes For For Altera Corporation ALTR 06-May-10 Elect Director Susan Wang Management Yes For For Altera Corporation ALTR 06-May-10 Amend Omnibus Stock Plan Management Yes For For Altera Corporation ALTR 06-May-10 Amend Omnibus Stock Plan Management Yes For For Altera Corporation ALTR 06-May-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Altera Corporation ALTR 06-May-10 Ratify Auditors Management Yes For For Altera Corporation ALTR 06-May-10 Reduce Supermajority Vote Requirement Share Holder Yes For Against Avon Products, Inc. AVP 06-May-10 Elect Director W. Don Cornwell Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director V. Ann Hailey Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Fred Hassan Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Andrea Jung Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Maria Elena Lagomasino Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Ann S. Moore Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Paul S. Pressler Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Gary M. Rodkin Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Paula Stern Management Yes For For Avon Products, Inc. AVP 06-May-10 Elect Director Lawrence A. Weinbach Management Yes For For Avon Products, Inc. AVP 06-May-10 Ratify Auditors Management Yes For For Avon Products, Inc. AVP 06-May-10 Approve Omnibus Stock Plan Management Yes For For Ecolab Inc. ECL 06-May-10 Elect Director Arthur J. Higgins Management Yes For For Ecolab Inc. ECL 06-May-10 Elect Director Joel W. Johnson Management Yes For For Ecolab Inc. ECL 06-May-10 Elect Director C. Scott O'Hara Management Yes For For Ecolab Inc. ECL 06-May-10 Ratify Auditors Management Yes For For Ecolab Inc. ECL 06-May-10 Approve Omnibus Stock Plan Management Yes For For Ecolab Inc. ECL 06-May-10 Declassify the Board of Directors Management Yes For For Ecolab Inc. ECL 06-May-10 Advisory Vote to Ratify Named Executive Officers' Compensation Management Yes For For Ecolab Inc. ECL 06-May-10 Adopt Policy on Human Right to Water Share Holder Yes Against Against Ecolab Inc. ECL 06-May-10 Amend Bylaws Call Special Meetings Share Holder Yes For Against IHS Inc. IHS 06-May-10 Increase Authorized Preferred and Common Stock Management Yes Against For IHS Inc. IHS 06-May-10 Elect Director Steven A. Denning Management Yes For For IHS Inc. IHS 06-May-10 Elect Director Roger Holtback Management Yes For For IHS Inc. IHS 06-May-10 Elect Director Michael Klein Management Yes For For IHS Inc. IHS 06-May-10 Ratify Auditors Management Yes For For Owens-Illinois, Inc. OI 06-May-10 Elect Director Jay L. Geldmacher Management Yes For For Owens-Illinois, Inc. OI 06-May-10 Elect Director Albert P.l. Stroucken Management Yes For For Owens-Illinois, Inc. OI 06-May-10 Elect Director Dennis K. Williams Management Yes For For Owens-Illinois, Inc. OI 06-May-10 Elect Director Thomas L. Young Management Yes For For Owens-Illinois, Inc. OI 06-May-10 Ratify Auditors Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director J.W. Marriott, Jr. Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director John W. Marriott, III Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Mary K. Bush Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Lawrence W. Kellner Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Debra L. Lee Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director George Munoz Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Harry J. Pearce Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Steven S Reinemund Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director W. Mitt Romney Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect DirectorWilliam J. Shaw Management Yes For For Marriott International, Inc. MAR 07-May-10 Elect Director Lawrence M. Small Management Yes For For Marriott International, Inc. MAR 07-May-10 Ratify Auditors Management Yes For For Hospira, Inc. HSP 11-May-10 Elect Director Connie R. Curran Management Yes For For Hospira, Inc. HSP 11-May-10 Elect Director Heino von Prondzynski Management Yes For For Hospira, Inc. HSP 11-May-10 Elect Director Mark F. Wheeler Management Yes For For Hospira, Inc. HSP 11-May-10 Ratify Auditors Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director David P. King Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Kerrii B. Anderson Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Jean-Luc Belingard Management Yes Against For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Wendy E. Lane Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Thomas P. Mac Mahon Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Robert E. Mittelstaedt, Jr. Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director Arthur H. Rubenstein Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director M. Keith Weikel Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Elect Director R. Sanders Williams Management Yes For For Laboratory Corporation of America Holdings LH 50540R409 12-May-10 Ratify Auditors Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Peter Boneparth Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Steven A. Burd Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director John F. Herma Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Dale E. Jones Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director William S. Kellogg Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Kevin Mansell Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Frank V. Sica Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Peter M. Sommerhauser Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Stephanie A. Streeter Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Nina G. Vaca Management Yes For For Kohl's Corporation KSS 13-May-10 Elect Director Stephen E. Watson Management Yes For For Kohl's Corporation KSS 13-May-10 Ratify Auditors Management Yes For For Kohl's Corporation KSS 13-May-10 Approve Omnibus Stock Plan Management Yes For For Kohl's Corporation KSS 13-May-10 Reduce Supermajority Vote Requirement Share Holder Yes For Against Kohl's Corporation KSS 13-May-10 Require Independent Board Chairman Share Holder Yes Against Against Flowserve Corporation FLS 34354P105 14-May-10 Elect Director Gayla Delly Management Yes For For Flowserve Corporation FLS 34354P105 14-May-10 Elect Director Rick Mills Management Yes For For Flowserve Corporation FLS 34354P105 14-May-10 Elect Director Charles Rampacek Management Yes For For Flowserve Corporation FLS 34354P105 14-May-10 Elect Director William Rusnack Management Yes For For Flowserve Corporation FLS 34354P105 14-May-10 Elect Director Mark Blinn Management Yes For For Flowserve Corporation FLS 34354P105 14-May-10 Ratify Auditors Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Robert J. Coury Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Rodney L. Piatt Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Wendy Cameron Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Neil Dimick Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Douglas J. Leech Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Joseph C. Maroon Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Mark W. Parrish Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director C.B. Todd Management Yes For For Mylan Inc. MYL 14-May-10 Elect Director Randall L. Vanderveen Management Yes For For Mylan Inc. MYL 14-May-10 Ratify Auditors Management Yes For For Mylan Inc. MYL 14-May-10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against Mylan Inc. MYL 14-May-10 Stock Retention/Holding Period Share Holder Yes For Against Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 18-May-10 Elect Joseph R. Canion as Director Management Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 18-May-10 Elect Edward P. Lawrence as Director Management Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 18-May-10 Elect James I. Robertson as Director Management Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 18-May-10 Elect Phoebe A. Wood as Director Management Yes For For Invesco Ltd. (formerly INVESCO plc) IVZ G491BT108 18-May-10 Ratify Ernst & Young LLP as Auditors Management Yes For For Cimarex Energy Co. XEC 19-May-10 Elect Director Hans Helmerich Management Yes For For Cimarex Energy Co. XEC 19-May-10 Elect Director Harold R. Logan, Jr. Management Yes For For Cimarex Energy Co. XEC 19-May-10 Elect Director Monroe W. Robertson Management Yes For For Cimarex Energy Co. XEC 19-May-10 Amend Omnibus Stock Plan Management Yes For For Cimarex Energy Co. XEC 19-May-10 Ratify Auditors Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Edward G. Jepsen Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Richard D. McLellan Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director William J. Museler Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Hazel R. O'Leary Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Gordon Bennett Stewart, III Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Lee C. Stewart Management Yes For For ITC Holdings Corp. ITC 19-May-10 Elect Director Joseph L. Welch Management Yes For For ITC Holdings Corp. ITC 19-May-10 Ratify Auditors Management Yes For For NVIDIA Corporation NVDA 67066G104 19-May-10 Elect Director James C. Gaither Management Yes For For NVIDIA Corporation NVDA 67066G104 19-May-10 Elect Director Jen-Hsun Huang Management Yes For For NVIDIA Corporation NVDA 67066G104 19-May-10 Elect Director A. Brooke Seawell Management Yes For For NVIDIA Corporation NVDA 67066G104 19-May-10 Ratify Auditors Management Yes For For Reinsurance Group of America, Incorporated RGA 19-May-10 Elect Director William J. Bartlett Management Yes For For Reinsurance Group of America, Incorporated RGA 19-May-10 Elect Director Alan C. Henderson Management Yes For For Reinsurance Group of America, Incorporated RGA 19-May-10 Elect Director Rachel Lomax Management Yes For For Reinsurance Group of America, Incorporated RGA 19-May-10 Elect Director Fred Sievert Management Yes For For Reinsurance Group of America, Incorporated RGA 19-May-10 Ratify Auditors Management Yes For For Ross Stores, Inc. ROST 19-May-10 Elect Director Michael J. Bush Management Yes Withhold For Ross Stores, Inc. ROST 19-May-10 Elect Director Norman A. Ferber Management Yes Withhold For Ross Stores, Inc. ROST 19-May-10 Elect Director Gregory L. Quesnel Management Yes Withhold For Ross Stores, Inc. ROST 19-May-10 Ratify Auditors Management Yes For For Universal Health Services, Inc. UHS 19-May-10 Elect Director Robert H. Hotz Management Yes Withhold For Universal Health Services, Inc. UHS 19-May-10 Approve Restricted Stock Plan Management Yes Against For Universal Health Services, Inc. UHS 19-May-10 Approve Executive Incentive Bonus Plan Management Yes For For Petrohawk Energy Corporation HK 20-May-10 Elect Director Thomas R. Fuller Management Yes For For Petrohawk Energy Corporation HK 20-May-10 Elect Director Robert G. Raynolds Management Yes For For Petrohawk Energy Corporation HK 20-May-10 Elect Director Stephen P. Smiley Management Yes For For Petrohawk Energy Corporation HK 20-May-10 Elect Director Christopher A. Viggiano Management Yes For For Petrohawk Energy Corporation HK 20-May-10 Ratify Auditors Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Stuart Bondurant Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Fredric N. Eshelman Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Frederick Frank Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director General David L. Grange Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Catherine M. Klema Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Terry Magnuson Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director Ernest Mario Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Elect Director John A. McNeill, Jr. Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Ratify Auditors Management Yes For For Pharmaceutical Product Development, Inc. PPDI 20-May-10 Other Business Management Yes Against For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Keith E. Busse Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Mark D. Millett Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Ricahrd P. Teets, Jr. Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director John C. Bates Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Frank D. Byrne Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Paul B. Edgerley Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Richard J. Freeland Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Dr. Jurgen Kolb Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director James C. Marcuccilli Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Joseph D. Ruffolo Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Elect Director Gabriel L. Shaheen Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Ratify Auditors Management Yes For For Steel Dynamics, Inc. STLD 20-May-10 Other Business Management Yes Against For The Williams Companies, Inc. WMB 20-May-10 Elect Director Kathleen B. Cooper Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Elect Director William R. Granberry Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Elect Director William G. Lowrie Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Declassify the Board of Directors Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Amend Omnibus Stock Plan Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Ratify Auditors Management Yes For For The Williams Companies, Inc. WMB 20-May-10 Report on Environmental Impacts of Natural Gas Fracturing Share Holder Yes For Against The Williams Companies, Inc. WMB 20-May-10 Advisory Vote to Ratify Named Executive Officers' Compensation Share Holder Yes For Against IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Charles R. Crisp Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Jean-Marc Forneri Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Fred W. Hatfield Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Terrence F. Martell Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Sir Callum McCarthy Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Sir Robert Reid Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Frederic V. Salerno Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Jeffrey C. Sprecher Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Judith A. Sprieser Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Elect Director Vincent Tese Management Yes For For IntercontinentalExchange, Inc. ICE 45865V100 21-May-10 Ratify Auditors Management Yes For For Citrix Systems, Inc. CTXS 26-May-10 Elect Director Mark B. Templeton Management Yes For For Citrix Systems, Inc. CTXS 26-May-10 Elect Director Stephen M. Dow Management Yes For For Citrix Systems, Inc. CTXS 26-May-10 Elect Director Godfrey R. Sullivan Management Yes For For Citrix Systems, Inc. CTXS 26-May-10 Amend Omnibus Stock Plan Management Yes For For Citrix Systems, Inc. CTXS 26-May-10 Ratify Auditors Management Yes For For Martin Marietta Materials, Inc. MLM 27-May-10 Elect Director C. Howard Nye Management Yes For For Martin Marietta Materials, Inc. MLM 27-May-10 Elect Director Laree E. Perez Management Yes For For Martin Marietta Materials, Inc. MLM 27-May-10 Elect Director Dennis L. Rediker Management Yes For For Martin Marietta Materials, Inc. MLM 27-May-10 Ratify Auditors Management Yes For For Cognizant Technology Solutions Corporation CTSH 01-Jun-10 Elect Director John E. Klein Management Yes For For Cognizant Technology Solutions Corporation CTSH 01-Jun-10 Elect Director Lakshmi Narayanan Management Yes For For Cognizant Technology Solutions Corporation CTSH 01-Jun-10 Elect Director Maureen Breakiron-Evans Management Yes For For Cognizant Technology Solutions Corporation CTSH 01-Jun-10 Amend Qualified Employee Stock Purchase Plan Management Yes For For Cognizant Technology Solutions Corporation CTSH 01-Jun-10 Ratify Auditors Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Jeffery H. Boyd Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Ralph M. Bahna Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Howard W. Barker, Jr. Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Jan L. Docter Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Jeffrey E. Epstein Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director James M. Guyette Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Nancy B. Peretsman Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Elect Director Craig W. Rydin Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Ratify Auditors Management Yes For For priceline.com Incorporated PCLN 02-Jun-10 Amend Articles/Bylaws/Charter Call Special Meetings Share Holder Yes For Against Evergreen Funds 08-Jun-10 Approve Reorganization of Funds Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Steven T. Clontz Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Gary F. Hromadko Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Scott G. Kriens Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director William K. Luby Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Irving F. Lyons, III Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Christopher B. Paisley Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Stephen M. Smith Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Elect Director Peter F. Van Camp Management Yes For For Equinix, Inc. EQIX 29444U502 10-Jun-10 Ratify Auditors Management Yes For For United Therapeutics Corporation UTHR 91307C102 28-Jun-10 Elect Director Christopher Causey Management Yes Withhold For United Therapeutics Corporation UTHR 91307C102 28-Jun-10 Elect Director Richard Giltner Management Yes Withhold For United Therapeutics Corporation UTHR 91307C102 28-Jun-10 Elect Director R. Paul Gray Management Yes Withhold For United Therapeutics Corporation UTHR 91307C102 28-Jun-10 Increase Authorized Common Stock Management Yes Against For United Therapeutics Corporation UTHR 91307C102 28-Jun-10 Ratify Auditors Management Yes For For
